Citation Nr: 1438584	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar spine ligaments strain (lumbar spine disability) with degenerative disc disease (DDD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to December 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 19, 2013, the Veteran's lumbar spine disability with DDD was manifested by forward flexion limited at most to 65 degrees, but not productive of ankylosis, forward flexion limited to 60 degrees or less of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding resulting in abnormal gait or spinal contour; there were no objective neurological abnormalities. 

2.  From June 19, 2013, the Veteran's lumbar spine disability with DDD has been manifested by forward flexion limited to 50 degrees by pain.  The evidence does not show that it is productive of ankylosis, flexion limited to 30 degrees or less of the thoracolumbar spine, or muscle spasm or guarding resulting in abnormal gait or spinal contour; although there are subjective complaints of numbness, there are no objective neurological abnormalities found on examination. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected lumbar spine disability with DDD have not been met, prior to June 19, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  The criteria for a disability rating of 20 percent, but no higher, for service-connected lumbar spine disability with DDD have been met for the period beginning June 19, 2013.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) by way of a letter sent to him in February 2009.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist the Veteran in the development of his claim.  The RO has obtained the Veteran's service and VA treatment records and associated them with his claims file.  In addition, VA afforded the Veteran adequate examinations in March 2009, January 2010, and June 2013.  The examiners considered the relevant history of the Veteran's condition, provided a detailed description of that condition, discussed the clinical findings as necessary to rate his lumbar spine disability under the applicable rating criteria, and discussed the impact of his disability on the Veteran's daily living.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Merits of the Claim

In a May 2009 rating decision, the RO granted service connection for a lumbar spine disability, assigning a 10 percent rating effective January 1, 2009.  The Veteran contends that his disability is more severe than the assigned rating.  

Disability Ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Below, the Board first discusses whether the schedular criteria for a higher rating for the Veteran's service-connected disability have been approximated.  It then addresses whether referral is warranted for consideration of a rating outside of the schedule, i.e., an extraschedular rating.  

II.A. Schedular Consideration

The Veteran's lumbar spine disability with DDD is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. §4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of injury or disease.  Id.

The General Formula provides that an evaluation of 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spine contour, or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.
A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5).  

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral extension are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and the left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  For purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. 
§ 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59 (2013).  The Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 4.59 is not limited to claims involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2013) (explaining that VA must address the applicability of § 4.59 in claims involving joint disability where the condition is other than arthritis).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.50 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Court has explained that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal extension, strength, coordination[, or] endurance.'"  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (explaining what can constitute functional loss via application of § 4.40 and § 4.45). 

The Veteran was provided with a VA examination of the spine in March 2009.  He reported stiffness, with no numbness, loss of bladder control, or bowel control, as well as squeezing, aching, sharp, and cramping pain in the lower back which occurs 4 times per month and lasts for 3 days each.  The Veteran rated the pain as 8 on a scale of 10, and reported that it can be elicited by physical activity and relieved by rest and Motrin.  He further provided that his lower back disability did not result in any incapacitation and that he did not experience any functional impairment.  

Upon physical examination, the Veteran's posture, gait, and head position was normal.  There was symmetry of spinal motion with normal curves of the spine, and no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Muscle spasm was present, described as paraventricular, while no radiating pain on movement or tenderness was noted.  Straight leg raising test was negative bilaterally, and there was no ankylosis of the lumbar spine.  

Range of motion of the thoracolumbar spine was measured from 0 to 70 degrees of forward flexion with pain at 70 degrees; 0 to 30 degrees of extension; 0 to 30 degrees of lateral flexion bilaterally; and 0 to 30 degrees of rotation bilaterally.  Repetitive use testing revealed additional limitations of the joint function by 5 degrees due to pain, such that forward flexion was 65 degrees, and extension, lateral flexion, and rotation was limited to 0 to 25 degrees.  The Veteran was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-ray imaging of the lumbar spine was within normal limits.  The examiner rendered a diagnosis of chronic ligaments strain, lumbar spine and noted subjective factors of chronic low back pain and objective factors of decreased range of motion.  

The Veteran was provided with another VA examination in January 2010.  He reported intermittent flare ups of low back pain upon lifting objects, moving furniture, and waking up in the mornings, and stated his symptoms have progressively worsened since onset in 1991.  He further stated he experienced moderate flare ups every 2 to 3 weeks, lasting 3 to 7 days resulting in slowing down, and that change of position, rest, and Motrin alleviated his symptoms.   

Upon examination, posture, gait, and head position were normal and the spine was symmetrical in appearance.  There was no ankylosis or objective evidence of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Sensory examination of the upper and lower extremities and reflex examination of the spine were normal.  Range of motion of the thoracolumbar spine was measured from 0 to 90 degrees of forward flexion; 0 to 30 degrees of extension; 0 to 30 degrees of lateral flexion bilaterally; and 0 to 40 degrees of rotation bilaterally.  There was objective evidence of pain on active range of motion and after repetitive motion, but no additional limitations on range of motion after repetitive use testing.  X-ray of the lumbar spine revealed pedicles, intervertebral spaces, and height of the vertebral bodies within normal limits, with no gross abnormality of the sacroiliac joints.  

The examiner rendered a diagnosis of recurrent lumbosacral strain and noted that it resulted in significant effects on the Veteran's occupation in that it results in low back pain, decreased mobility, and difficulty lifting and carrying.  He further noted that it resulted in moderate effects on daily activities to include exercise, sports, recreation, traveling, bathing, dressing, and grooming, and mild effects on chores, shopping, and toileting.  

The Veteran underwent another VA examination of the spine in June 2013.  The Veteran reported onset of his condition in July 1991, with feelings of burning, pinching, and stinging in his lower back with some numbness to his legs.  He stated that his symptoms have continued since onset, with progressive worsening and feeling of numbness when sitting for long periods of time, back ache during cold weather, and feeling as if his back is "stuck" and needs to be popped into place.  The Veteran additionally reported flare ups during cold or stormy weather and with prolonged walking or sitting, consisting of pain in the legs and numbness.  

Range of motion of the thoracolumbar spine was measured from 0 to 75 degrees of forward flexion with objective evidence of painful motion at 50 degrees; 0 to 30 degrees of extension with pain at 20 degrees; 0 to 30 degrees of lateral flexion bilaterally, with no objective evidence of painful motion; and 0 to 30 degrees of lateral rotation laterally, with painful motion at 20 degrees upon left lateral rotation.  The Veteran was able to perform repetitive use testing with no additional loss of range of motion.  Specifically, post repetitive use testing forward flexion was measured from 0 to 90 degrees, with post-test extension, bilateral flexion, and bilateral rotation each measured from 0 to 30 degrees.  

The examiner noted functional loss and functional impairment as a result of the Veteran's lumbar spine disability consisting of less movement than normal and pain on movement.  There was no localized tenderness or muscle spasm.  Muscle strength testing, sensory examination, and deep tendon reflexes were normal, and straight leg raising test was negative bilaterally.  The examiner noted that the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  He additionally did not have intervertebral disc syndrome.  

X-ray imaging of the lumbosacral spine revealed normal alignment and mild disc space narrowing at L5-S1, with normal facet joints and no suspicious bony lesions.  The examiner rendered a diagnosis of mild L5-S1 degenerative disc disease. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran's lumbar spine disability with DDD approximates the criteria for a schedular rating higher than 10 percent prior to June 19, 2013.  Applying the relevant diagnostic criteria to the medical evidence of record, the Veteran's functional limitations due to his service-connected lumbar spine disability prior to June 2013 are most consistent with the assigned 10 percent disability rating.  See 38 C.F.R. § 4.71a, Spine Rating Formula.  In VA examinations in March 2009 and January 2010, he was not shown to have forward flexion of the thoracolumbar spine less than 60 degrees, or a combined range of motion less than 120 degrees.  Indeed, at the March 2009 and January 2010 VA examinations, the Veteran's range of motion was measured as 65 and 90 degrees of forward flexion with pain, and combined range of motion of the thoracolumbar spine measuring 220 and 260 degrees, respectively.  Furthermore, the examinations revealed no ankylosis of the thoracolumbar spine and no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Veteran additionally did not complain of, nor did objective examination reveal, any neurological abnormalities. Thus, the Veteran has not met the criteria for an initial rating in excess of 10 percent for his lumbar spine disability with DDD.  

The Board has additionally considered the Court's holding in Deluca.  Although the January 2010 VA examiner noted pain upon repetitive motion, the examination report, as well as the March 2009 report, note no resulting limitation of flexion on repetitive use that approximates the level of severity required for a 20 percent disability rating under the General Formula for Spinal Disabilities.  Thus, even with consideration of the Veteran's competent and credible reports of increased pain during flare ups, the rating criteria applied take into account pain and other symptoms.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.  

The Board additionally finds that as of the June 19, 2013 VA examination, the Veteran's lumbar spine disability with DDD approximates the criteria for a 20 percent rating.  Specifically, upon range of motion testing, the examiner noted that the Veteran was limited to 50 degrees of forward flexion by pain.  Thus, a disability evaluation of 20 percent, which contemplates forward flexion less than 60 degrees, is warranted.  A rating in excess of 20 percent, however, is not warranted.  As noted above, the examiner did not exhibit ankylosis, flexion limited to 30 degrees or less, or muscle spasm or guarding resulting in abnormal gait or spinal contour.  

The Board additionally notes that though the Veteran specifically reported some numbness and pinching in his legs at his June 2013 VA examination, the objective medical evidence confirms that there was no radiculopathy, as evidenced by a negative straight leg raising test and noted by the examiner.  Accordingly, no separate rating of neurological abnormalities is appropriate.  

The Board has additionally considered whether other diagnostic codes are applicable to the Veteran's service-connected disability.  Because the Veteran has DDD of the lumbar spine, as noted in the June 2013 VA examination, the Board has considered the DC specific to arthritis.  38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  Id.  By its express terms, DC 5003 does not allow for a separate rating based on arthritis of a joint when a compensable rating has already been assigned under a DC pertaining to limitation of range of motion.  Id.; see also 38 C.F.R. § 4.14 (prohibiting compensation of the same manifestations of a disability under various diagnoses).  Thus, higher or separate ratings are not warranted under DC 5003.  Id.  

II.B.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.21(b)(1) (2013).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the Veteran's symptoms are contemplated by the rating criteria found at 38 C.F.R. § 4.71a, specifically, limited range of motion with or without symptoms such as pain, stiffness, or aching.  Moreover, more severe manifestations - such as ankylosis of the entire thoracolumbar spine, or more limited forward flexion of the thoracolumbar spine - which the Veteran has not experienced, are contemplated by the rating schedule.  Id.  The criteria allows for ratings for his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied.  For sake of completeness, the evidence does not show that the Veteran has required any hospitalization or has otherwise experienced marked interference with employment when working as a result of his right hip disability.  Thus, referral for extraschedular consideration is not warranted. 

As a final matter, a claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  At his January 2010 VA examination, the examiner noted that the Veteran's his lumbar spine disability resulted in significant effects on his usual occupation consisting of decreased mobility, pain, and difficulty lifting and moving objects.  Despite this single notation, the Board finds that the issue of entitlement to a TDIU is not raised by the record, as the evidence shows the Veteran has been employed throughout the appeal period, continues to be employed, and he has not asserted that he is no longer able to work or maintain employment because of the symptomatology associated with his lumbar spine disability with DDD.  See id.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spine ligaments strain with degenerative disc disease is denied.

Entitlement to a 20 percent disability rating for service-connected lumbar spine ligaments strain with degenerative disc disease is granted from June 19, 2013, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Remand is necessary to obtain an addendum opinion addressing the likelihood that the Veteran's diagnosed hypertension is causally related to his service.  

Review of the Veteran's service treatment records reveals that on several occasions, the Veteran's blood pressure measurement met the definition of hypertension for VA purposes.  See 38 C.F.R. § 4.104, DC7101, Note (1).  The Veteran was provided with a VA examination in January 2010, in which the examiner provided a diagnosis of hypertension.  Notably, the examiner did not provide an opinion as to whether the Veteran's hypertension had onset during or is otherwise related to his active service.  Thus, remand is necessary in order to obtain an opinion on the issue of nexus.  See Stefl, 21 Vet. App. at 123-24; Barr, 21 Vet. App. at 311-12. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this Remand to the January 2010 VA compensation examiner (or a suitable substitute if that examiner is unavailable).  The examiner is asked to review the claims file and provide an opinion on whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's currently diagnosed hypertension had onset during or was caused by his active service.  

The examiner is asked to explain the rationale behind any opinions expressed or conclusions reached.  Review of the entire record is required; however, attention is invited to service treatment records dated July 2008, December 2005, January 2005, and January 1989 noting that the Veteran's diastolic blood pressure measured 90mm or greater. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  After ensuring that the requested action is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


